Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 25, 2019

                                       No. 04-18-00512-CR

                                 EX PARTE Steven ROBLES,

                  From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR1302-W1
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        On February 19, 2019, appellant filed a pro se “Motion for En Banc Consideration In
Continuing Breach/Tort,” arguing the trial court violated his Sixth Amendment rights and did not
“give effect” to his defense. After consideration, we DENY that motion without prejudice and
again advise appellant that legal arguments should be presented in his pro se brief if he desires to
file one. See TEX. R. APP. P. 38. Appellant is reminded his pro se brief, should he decide to file
one, is due on or before April 22, 2019.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court